John A. Fogleman, Justice, concurring. I concur in the result and all of the majority opinion except that part treating fees and commissions paid to the trustees. I do not reach the question of the testator’s intention in this regard, because it is unnecessary to do so. It is true that it was alleged that the estate had been substantially reduced in value by reason of various costs and expenses charged to the estate by the trustees. At least one of the appellees prayed that the trustees be prohibited from charging any costs or expenses to the trust estate. Appellees also sought to have the trust terminated because of the danger of its depletion. The chancellor denied all relief except that mentioned in the majority opinion. The cross-appeal of appellees only related to that portion of the decree denying a dissolution and termination of the trust. That is the only connection in which the commissions and charges made by the trustees were argued on appeal. I agree that the evidence produced was not sufficient to justify dissolution or termination of the trust.